Title: To George Washington from Nicholas Fitzhugh, 1 April 1799
From: Fitzhugh, Nicholas
To: Washington, George



Dear Sir
Ravensworth April 1 1799

I send you by the Bearer some Seed of the Hughs’s Crab apple which I have lately received from a Gentleman in King George County in whose Care and attention I have the greatest confidence and am therefore satisfied that they may be depended on as being genuine. The fruit of the seedling crab is considerably larger, more juicy & supposed to make as good Cyder & a greater quantity than the grafted fruit—another circumstance which will render it preferable to grafting is that the Tree from the seed is more flourishing & hardy. With respectful Compliments to Mrs Washington, Mr & Mrs Lewis I am Yours with Esteem

N. Fitzhugh

